Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 26-44 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to a method and communication devices for assigning unused communication resources in an unlicensed frequency band equipment operating in a licensed frequency band. 
Applicant’s independent claim 26 recites, inter alia, a method for receiving, from a base station at a user equipment (UE), measurement configuration information via a licensed frequency band, with a structure as defined in the specification (pages 14 – 24) including: “in response to receiving the second information and before transmitting any signal in the unlicensed frequency band, executing the second monitoring mode to perform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring, the second monitoring performed without transmitting any signal in the unlicensed frequency band”. Also, the examiner submits that the above limitation is not taken alone but is viewed in 
Applicant’s independent claim 26 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not anticipate nor render obvious the claimed invention as specifically presented in the independent claims. Independent claims 28, 30, 32 and 36-37 are interpreted and allowed for the same reason as set forth above in claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mason et al (US. Pub. No. 2013/0338855 A1) discloses a method for presenting fleet vehicle operation information in standardized forms.  
Bertagna et al. (US. Pub. No. 2012/0202519 A1) discloses a system for tracking and monitoring tracking devices. 
Luebke (US. Pub. No. 2008/0112340 A1) discloses a method for dynamic channel selection for a wireless communication network.


	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413